     

U.S. Department of Justice
United States Marshals Service

 

USM-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and

route as specified below.

PROCESS RECEIPT AND RETURN
See "Instructions for Service of Process by U.S. Marshal"
Pee TESS

 

PLAINTIFF COURT CASE NUMBER

MAJOR BOYD WHITLEY 1:19CV358

DEFENDANT TYPE OF PROCESS

SHERIFF VAN SHAW, etal. COMPLAINT/SUMMONS/NTC

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE
AT

SHERIFF VAN SHAW

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

CABARRUS COUNTY SHERIFF OFFICE, 30.CORBAN AVE., SE, CONCORD, NC 28025

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME

— nm

MAJOR BOYD WHITLEY
25499

  

 

Number of process to be
served with this Form 285 | 1

 

x ) ADDRESS-BELO)
fess or ae
/ FILED
- =z \

 

Number of parties to be

CABARRUS COUNTY DETENTION

PO BOX 790

| CONCOR D. NC 28026

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WI Lbs

  

 
 
    

Lf snspemacsnavensens) nonsanat

C/
i.

All Telephone Numbers, and Estimated Times Available for Service):

Fold

served in this case 3

 

Check for service
on U.S.A.

 

 

 
 
 

RECEIVED

JUN 21 2019

 

Signature of Attorney other Originator requesting service on behalf of

John SS Bribeker

[X<] PLAINTIFF

(J DEFENDANT

 

 

 

TELEPHONE NUMBER: Marsha pmarvice, M/NC

336-332-6000

 

6/20/19

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

1 acknowledge receipt for the total
number of process indicated.
(Sign only for USM 285 if more
than one USM 285 is submitted)

 

Total Process

LS

Origin

No.

 

District of

OS]

District to
Serve

 

05)

 

Signature of Authorized USMS Deputy or Clerk
TT
er Cha Brookshire

oda

 

 

I hereby certify and return that I (1 have personally served ,C] have legal evidence of service, Tat executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

EJ 1 hereby certify and return that | am unable to locate the individual, company, corporation, etc, named above (See remarks below)

Name and title of individual served (if not shown above)

Oa person of suitable age and discretion
then residing in defendant's usual place

 

 

 

of abode
Address (complete only different than shown above) my | J Time oO
am
I4 =
mle QD P
y, N
ture of U.S rshal or Deputy

 

‘\.

 

—

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
QO aa — QO
' $0.00
REMARKS:

OG mnt “larlia- ddim dL ri hig

 

PRINT § COPIES:

 

2, USMS RECORD

1. CLERK OF THE COURT

3. NOTICE OF SERVICE

4, BILLING STATEMENT®*: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal.

5. ACKNOWLEDGMENT OF RECEIPT

PRIOR EDITIONS MAY BE USED

Form USM-285
Rev. 12/15/80
Automated 01/00

Case 1:19-cv-00358-TDS-JLW Document 10 Filed 07/08/19 Page 1of6
 
 

COMPLETE THI! TION ON DELIVERY

A. Signatyre
4 lA CO Agent
C1] Addressee
oor by (Printed Name oe of Delivery

NCOE “

     
 
 

ee items 1, 2, and 3.
~& Print your name and address on the reverse
so that we can return the card to you.
@ Attach this card to the back of the mailpiece,
or on the front if space permits.
1. Article Addraccad tn:

 

 

   

 

   

 

Sheriff Van Shaw

Cabarrus County Sheriff Office

30 Corban Ave, SE =
Concord, NC 28025

    

Verve rype ~ O Priority Mail

0 Adult Signature rh) Registered Mail™
0 Adult Signature Restricted Delivery ~ CT Registered Mail Restricted
Je Certitied Mail® Delivery

O Certified Mail Restricted Deli O Return Receipt for
9550 5401, Olbb 5234 635] O45 Dicellect on Delvery ey ; Merchandise =
ja (1 Collect on Delivery Restricted Delivery ‘| Signature Confirmation™

 

 

 

2. Article Number (Transfer from service label) =| 008 eae Ci ietenckare Colaaralion
1 Mail Restricted Detive Restricted Delivery
7014 1820 0001 9378 4aas Mal Restited Daery
PS Form 3811, July 2015 PSN 7530-02-000-9053 'E 40658 Domestic Return Receipt

Case 1:19-cv-00358-TDS-JLW Document10 Filed 07/08/19 Page 2 of 6
   

Fold

 

USM-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified below.

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF COURT CASE NUMBER

MAJOR BOYD WHITLEY 1:19CV358

DEFENDANT TYPE OF PROCESS

SHERIFF VAN SHAW, etal. COMPLAINT/SUMMONS/NTC

 

LT. W. WALLACE

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

CABARRUS COUNTY SHERIFF OFFICE, 30 CORBAN AVE., SE, CONCORD, NC 28025
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be

 

 

 

— ep teeeeeet served with this Form 285 l
MAJOR BOYD WHITLEY “
Number of parties to be
25499 served in this case 3
CABARRUS COUNTY DETENTIO
PO BOX 790

Check for service

   

| CONCORD. NC 28026 ), sion on U.S.A.
SS SRS SSSR RRS SSeS mgs mre SoS ee Sea eRe SSE E OED UI EL ET Neosat higatecte oves

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WIL a EXPEDITING SERVICE (1
All Telephone Numbers, and Estimated Times Available for Service): ~~ ~~~

 

 

 

 
     

RECEIVED

   
 

      
   
   

 

 

 

 

 

Fold
JUN 21 2019

U.S. Marshals Service, M/NC

Signature of Attorney other Originator requesting service on behalf of: ] PLAINTIFF TELEPHONE NUMBER DATE

’ y
soa CL) DEFENDANT 336-332-6000 6/20/19
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

| acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. Origin Serv. =, 3 * 6

(Sign only for USM 285 if more a Os { e ALA / ookshir oc )

than one USM 285 is submitted) nod No. ilk V & 4 9

 

 

 

 

 

 

 

I hereby certify and return that | C1 have personally served , CI have legal evidence of service, [tive executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

O11 hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) [1 A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time
Ti O am
S/I4 ET se
ra
t of U.S. al or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
5 including endeavors) (Amount of Refund*)
0 —
%! ~— $0.00
REMARKS:
*
Cuchrad_ mol @larg- ddivead 7, 19
1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80
5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

Case 1:19-cv-00358-TDS-JLW Document10 Filed 07/08/19 Page 3 of 6
       

COMPLETE THIS SECTION ON DELIVERY

    
   

SENDER: COMPLETE THIS SECTION

     
   
  
  

 

 

 

 

  
   
    

™ Complete items 1, 2, and 3. A. Signatyfe
@ Print your name and address on the reverse Xx 1 Agent

so that we can return the card to you. / . CO Addressee
— Attach this card to the back of the mailpiece, BAeceived by (Printed Name) C. Date of Delivery

or on the front if space permits. Jam. dD, (\Qe——
40 Artinia Addenennd tee bua heat ai ifferent fron ite

rdeliv
Pine

Lt. W. Wallace

Cabarrus County Sheriff Office
30 Corban Ave, SE

Concord, NC 28025

 

 

   

__— (1 Priority’Mail Express®

O Adult Signature : Se, 1 Registered Mafi™
O peddult Signature Restri Vig istered Mail Restricted
Certified Mail® chi

9550 540], Olbb 5ed4 £3590 Ae U Certified Mail Restricted Delivery,

 

0 Collect on Delivery i =F
| U Collect on Delivery Restricted Delivery U Signature Confitmation™

 

 

9% Aeiela Mumber (Transfer from service label) aan !
* Mail 0) Signature Confirmation
?O14 1820 0001 9378 Ba? & Mail Restricted Delivery Restricted Delivery
2
PS Form 3811, July 2015 PSN 7530-02-000-9053 ///4ty3ss8 Domestic Return Receipt

Case 1:19-cv-00358-TDS-JLW Document10 Filed 07/08/19 Page 4 of 6
   

Fold

 

USM-285 is.a 5-part form. Fill out'the form and print 5 copies. Sign as needed and route as specified below.

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
(BSB aR a a a a a a a a SE Tee ee el

 

PLAINTIFF COURT CASE NUMBER

MAJOR BOYD WHITLEY 1:19CV358

DEFENDANT TYPE OF PROCESS

SHERIFF VAN SHAW, etal. COMPLAINT/SUMMONS/NTC

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE CAPTAIN M. NESBIT
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

CABARRUS COUNTY SHERIFF OFFICE, 30 CORBAN AVE., SE, CONCORD, NC 28025
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS.BELOW

 

 
 
   
   

Number of process to be

 

 

 

 

 

 

wet Ce seeenee served with this Form 285 | |
eases BOYD WHITLEY : *
oO Number of parties to be
25499 served in this case 3
CABARRUS COUNTY DETENTI
PO BOX 790 te Check for service
| CONCORD NC 28026 Cla un fe on U.S.A.
\, =
eee wcewccccens cece cee eetecnevecencocer sen csseencensenecsecensenccenensssacseesecrssseeeaeees: “Es 2 a egln nen ee nee we cece eeeabeeneeeeensaae sae te eee ees ee seen tener eeeeeeensancens|asmsenneeeeereereeceensrestrennenanennenten
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THATWICB- TIN EXPEDITING SERVICE (Include Busine.

      
 

 

All Telephone Numbers, and Estimated Times Available for Service)?

   

yp eee th ea
RR E uy font

 

 

 

 

| Fold
{
JUN 212019 |
i
U.S. Marshals Service, M/NC |
Signature of Attorney other Originator requesting service on behalf of IX] PLAINTIFF TELEPHONE NUMBER DATE
‘ C] DEFENDANT 336-332-6000 6/20/19

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
| acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk psf

number of process indicated. Origin Serve e
(Sign only for USM 285 if more =, OS”) 0s] Terese 5B vooksnure
—

than one USM 285 is submitted) No: No.

 

 

 

 

 

 

 

 

 

I hereby certify and return that I 1 have personally served .O have legal evidence of service, El iit enecane as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

(J thereby certify and return that | am unable to locate the individual, company, corporation, etc, named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) fol A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time
C] am
7 5 CO pm
7 =
Sfahaudreof U.S. oo
} SS
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed to U.S, Marshal* or
including endeavors) (Amount of Refund*)
$0.00
REMARKS:
CUAL mrad &l27/9- Ali eed bhe
a 4
TRGRa oi) |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3, NOTICE OF SERVICE
4, BILLING STATEMENT®: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed, Please remit promptly payable to U.S. Marshal. Rev. 12/15/80
5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

Case 1:19-cv-00358-TDS-JLW Document10 Filed 07/08/19 Page 5 of 6
arg a ee el om

SENDER: COMPLETE THIS SECTION

 

= Complete items 1, 2, and 3.

™ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

4 Aetinin. Adlalencanad bas

Captain M. Nesbit

Cabarrus County Sheriff Office
30 Corban Ave, SE

Concord, NC 28025

KURI AU 0 1 A

4590 4401 Olbb 5234 £3590 99

    
 
 

 

 

 

 

er dpliv ry address below:

% JUL § Ae

  
    
 

 

we ase type

(1 Adult Signature

LLAduit Signature Restricted Delivery
Certified Maild

C Certified Mail Restricted Delivery
O Collect on Delivery

 

2. Article Number (Transfer from service label)

7014 1620 0001 9378 bébh

PS Form 3811, July 2015 PSN 7530-02-000-9053

| Collect on Delivery Restricted Delivery
Mail

Mail Restricted Delivery
[Lwverssu0)

, FAW 328

Cl Priority Mal Express®

UO Registered Mail™

CO Registered Mail Restricted
Delivery

C Return Receipt for
Merchandise

O Signature Confirmation™

U Signature Confirmation
Restricted Delivery

Domestic Return Receipt .

Case 1:19-cv-00358-TDS-JLW Document10 Filed 07/08/19 Page 6 of 6
